Citation Nr: 1112226	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-42 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq., Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945, from April 1946 to May 1967, and from May 1967 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO declined to reopen the previously denied claim of service connection for cause of the Veteran's death.  The Appellant perfected a timely appeal of this issue to the Board.


FINDINGS OF FACT

1.  A July 2006 RO decision denied service connection for cause of the Veteran's death, finding that the evidence was not new and material; this decision was not appealed.

2.  The evidence added to the record since the July 2006 RO decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for cause of the Veteran's death.

3.  The Veteran died on March [redacted], 1994, at the age of 78; the Certificate of Death establishes that the cause of the Veteran's death was small cell carcinoma of the lung.  

4.  At the time of the Veteran's death, he had established entitlement to service connection for:  arteriosclerotic heart disease with angina and hypertension, rated as 60 percent disabling; degenerative arthritis of the right knee and right foot, rated as 20 percent disabling; bilateral hearing loss, rated as noncompensable (0 percent disabling); benign prostatic hypertrophy, rated as noncompensable; gout, by history, rated as noncompensable; and hemorrhoids, rated as noncompensable.

5.  The probative evidence of record establishes that the Veteran's service-connected arteriosclerotic heart disease with angina and hypertension was a contributory cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The July 2006 RO decision that denied service connection for cause of the Veteran's death was not appealed and thus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  New and material evidence having been received, the claim for service connection for cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A disease or injury of service origin contributed substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

A July 2006 RO decision denied service connection for cause of the Veteran's death, finding that the evidence submitted was not new and material.  The Appellant did not appeal and the July 2006 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Analysis 

The evidence of record at the time of the July 2006 RO decision included the Veteran's Certificate of Death, service treatment reports and a VA examination.  The Certificate of death indicates that the Veteran died on March [redacted], 1994, at the age of 78 and establishes that the cause of the Veteran's death was small cell carcinoma of the lung.  Service treatment reports reflect that in April 1972, a medical board evaluation found the Veteran to have disabilities including:  hypertensive arteriosclerotic cardiovascular disease, manifested by angina pectoris, history of paroxysmal atrial fibrillation, cardiomegaly and early cardiac discompensation; gout involving the right foot and associated with degenerative arthritis; bilateral, sensorineural hypacusis; and degenerative arthritis of the right knee.  At this time, the Veteran was found to be physically unfit and recommended for permanent retirement from military service.  In a September 1972 VA examination the Veteran was diagnosed with:  arteriosclerotic heart disease with angina and hypertension, mild; degenerative arthritis, right foot and right knee by history; gout by history; kidney disease, not confirmed; hemorrhoids not confirmed, history of hepatitis, resolved, residuals of none; defective hearing, bilateral; and benign, moderately severe prostatic hypertrophy.  

The new evidence of record submitted after the July 2006 RO decision includes a private physician's statement, submitted in February 2010.  In this statement, the private physician opined that it was very likely that the Veteran's heart disease contributed substantially or materially to his death, that it was very likely that the Veteran's heart disease, combined with his small cell lung carcinoma, caused his death, that it was almost certainly as likely as not that the Veteran's heart disease aided or lent assistance to cause his death, that it was absolutely as likely as not that the Veteran's heart disease rendered him materially less capable of resisting the effects of lung cancer, and that it was as likely as not that the Veteran's heart disease was so severe and debilitating that it could have had a material influence in his death despite his impending death from lung cancer.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the cause of the Veteran's death and relates to unestablished facts that are necessary to substantiate the Appellant's claim for service connection for cause of the Veteran's death.  The new and material evidence relevant to reopening the Appellant's claim for service connection includes the private physician's opinion regarding the relationship between the Veteran's service-connected heart disability and his death.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final July 2006 RO decision, and furnishes a reasonable possibility of substantiating the Appellant's claim for service connection for service connection for cause of the Veteran's death.  Therefore, the Appellant's claim for service connection for cause of the Veteran's death is reopened.  See 38 C.F.R. § 3.156(a).


2.  Service Connection

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran died on March [redacted], 1994, at the age of 78; the Certificate of Death establishes that the cause of the Veteran's death was small cell carcinoma of the lung.  The Appellant is his surviving spouse.  

At the time of the Veteran's death, he had established entitlement to service connection for:  arteriosclerotic heart disease with angina and hypertension, rated as 60 percent disabling; degenerative arthritis of the right knee and right foot, rated as 20 percent disabling; bilateral hearing loss, rated as noncompensable (0 percent disabling); benign prostatic hypertrophy, rated as noncompensable; gout, by history, rated as noncompensable; and hemorrhoids, rated as noncompensable.

Service treatment reports reflect that in April 1972, a medical board evaluation found the Veteran to have disabilities including:  hypertensive arteriosclerotic cardiovascular disease, manifested by angina pectoris, history of paroxysmal atrial fibrillation, cardiomegaly and early cardiac discompensation; gout involving the right foot and associated with degenerative arthritis; bilateral, sensorineural hypacusis; and degenerative arthritis of the right knee.  At this time, the Veteran was found to be physically unfit and recommended for permanent retirement from military service.  

In a September 1972 VA examination the Veteran was diagnosed with:  arteriosclerotic heart disease with angina and hypertension, mild; degenerative arthritis, right foot and right knee by history; gout by history; kidney disease, not confirmed; hemorrhoids not confirmed, history of hepatitis, resolved, residuals of none; defective hearing, bilateral; and benign, moderately severe prostatic hypertrophy.  

A statement by a private physician was submitted in February 2010.  In this statement, the private physician reported that he was a medical doctor with a specialty in internal medicine and he had the opportunity to review the service treatment records, VA records, and private medical records.  Based upon a review of the Veteran's records, the private physician concluded that it was very likely that the Veteran's heart disease contributed substantially or materially to his death, explaining that the Veteran had long standing hypertensive cardiovascular disease complicated by recurrent acute and chronic congestive heart failure (a systolic dysfunction).  He also noted the Veteran had a history of atrial fibrillation and syncope of possible cardiac etiology.  The private physician also found that it was very likely that the Veteran's heart disease, combined with his small cell lung carcinoma caused his death and that it was almost certainly as likely as not that the Veteran's heart disease aided or lent assistance to cause his death.  He explained that the chemotherapy necessary to treat the small cell carcinoma of the lung and its medication effects significantly increased the demands on his cardiovascular system.  He also noted that it was his judgment that this cardiac malfunction would not have been able to withstand this extra burden.  

The private physician also found that it was absolutely as likely as not that the Veteran's heart disease rendered him materially less capable of resisting the effects of lung cancer, noting that especially the anemia associated with chemotherapy would be a burden which the Veteran's cardiac condition could not fully compensate.  Finally, he opined that it was as likely as not that the Veteran's heart disease was so severe and debilitating that it could have had a material influence in his death despite his impending death from lung cancer.  The private physician found that it was surprising that the Veteran lived as long as he did with his congestive cardiomyopathy and it was his considered medical judgment that his death was hastened by his underlying cardiac condition, regardless of his lung cancer or prostate cancer.  

After a careful review of the record, the Board finds that a service-connected disability (i.e., arteriosclerotic heart disease with angina and hypertension) did cause or contribute substantially or materially to the Veteran's death.  In this regard, the Board initially notes that at the time of the Veteran's death, he had established entitlement to service connection for arteriosclerotic heart disease with angina and hypertension, rated as 60 percent disabling.  In addition, while the Certificate of Death establishes that the cause of the Veteran's death was small cell carcinoma of the lung, the competent medical evidence of record reflects that the Veteran's service-connected heart condition contributed substantially or materially to his death.  In the February 2010 statement, the private physician opined that it was very likely that the Veteran's heart disease contributed substantially or materially to his death, that it was very likely that the Veteran's heart disease, combined with his small cell lung carcinoma, caused his death, that it was almost certainly as likely as not that the Veteran's heart disease aided or lent assistance to cause his death, that it was absolutely as likely as not that the Veteran's heart disease rendered him materially less capable of resisting the effects of lung cancer, and that it was as likely as not that the Veteran's heart disease was so severe and debilitating that it could have had a material influence in his death despite his impending death from lung cancer.  

The Board observes that the private physician's opinions were based upon a review of the Veteran's service treatment records and subsequent medical records and he provided an appropriate rationale for each of the five opinions enumerated above, based upon his own medical expertise.  Accordingly, the Board finds it reasonable to conclude that the evidence shows the Veteran's service-connected arteriosclerotic heart disease with angina and hypertension did cause or contribute substantially or materially to the Veteran's death.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


